      Case 1:20-cv-04973-TCB-RGV Document 1 Filed 12/08/20 Page 1 of 12




               IN THE UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


 HELEN RUFFENACH,
                                            CIVIL ACTION NO.
                    Plaintiff,

 v.
                                            JURY TRIAL DEMANDED
 SEVENTH AVENUE, INC. and
 EQUIFAX INFORMATION
 SERVICES, LLC,

                    Defendants.


                                  COMPLAINT
      Plaintiff, Helen Ruffenach (hereinafter “Plaintiff”), by and through her

attorneys, the Law Offices of Robert S. Gitmeid & Associates, PLLC, and by way

of Complaint against Defendants, Seventh Avenue, Inc. (“Seventh Avenue”) and

Equifax Information Services, LLC (“Equifax”), alleges as follows:




                                        1
     Case 1:20-cv-04973-TCB-RGV Document 1 Filed 12/08/20 Page 2 of 12




                               INTRODUCTION

                                         1.

      This is an action for damages brought by an individual consumer for

Defendants’ violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq.

(the “FCRA”) and other claims related to unlawful credit reporting practices. The

FCRA prohibits furnishers of credit information from falsely and inaccurately

reporting consumers’ credit information to credit reporting agencies.


                                    PARTIES

                                         2.

      Plaintiff, Helen Ruffenach, is an adult citizen of Pennsylvania.

                                         3.

      Plaintiff is a "consumer" as defined by 15 U.S.C. § 1681a(c) of the FCRA.

                                         4.

      Defendant Seventh Avenue is a corporation organized and existing under the

laws of Wisconsin that furnishes consumer credit information to consumer reporting

agencies.




                                         2
      Case 1:20-cv-04973-TCB-RGV Document 1 Filed 12/08/20 Page 3 of 12




                                          5.

       Defendant Equifax is a limited liability company that engages in the business

of maintaining and reporting consumer credit information.




                           JURISDICTION AND VENUE

                                          6.

       This Court has subject matter jurisdiction over this matter pursuant to 28

U.S.C. § 1331 because the rights and obligations of the parties in this action arise

out of 15 U.S.C. § 1681 and 15 U.S.C. § 1681p, which provides that an action to

enforce any liability created under 15 U.S.C. § 1681 may be brought in any

appropriate United States District Court, without regard to the amount in

controversy.

                                          7.

       Venue in this district is proper pursuant to 28 U.S.C. § 1391(b)(1) because all

defendants are residents of the state of Georgia and Defendant Equifax holds a

principal office in this district.




                                          3
     Case 1:20-cv-04973-TCB-RGV Document 1 Filed 12/08/20 Page 4 of 12




                           FACTUAL ALLEGATIONS

                                          8.

      Defendant Seventh Avenue issued an account ending in 4570 to Plaintiff. The

account was routinely reported on Plaintiff’s consumer credit report.


                                          9.

      The consumer report at issue is a written communication of information

concerning Plaintiff’s credit worthiness, credit standing, credit capacity, character,

general reputation, personal characteristics, or mode of living which serves as a

factor in establishing the consumer’s eligibility for credit to be used primarily for

personal, family, or household purposes as defined by 15 U.S.C. § 1681a(d)(1) of

the FCRA.


                                         10.

      On or about April 26, 2019, Plaintiff and Seventh Avenue entered into a

settlement agreement for the above referenced account. A copy of the settlement

agreement is attached hereto as Exhibit A.




                                          4
     Case 1:20-cv-04973-TCB-RGV Document 1 Filed 12/08/20 Page 5 of 12




                                          11.

      Pursuant to the terms of the settlement, Plaintiff was required to make one (1)

lump sum payment totaling $380.00 to settle and close her Seventh Avenue credit

account.


                                          12.

      Plaintiff, via her debt settlement representative, timely made the requisite

settlement payment. Redacted proof of this payment is attached hereto as Exhibit B.


                                          13.

      However, nearly a year later, Plaintiff’s Seventh Avenue account continued

to be negatively reported.


                                          14.

      In particular, on a requested credit report dated March 13, 2020, Plaintiff’s

Seventh Avenue account was reported with a status of “CHARGE OFF,” a balance

of $633.00, and a past due balance of $60.00. The relevant portion of Plaintiff’s

credit report is attached hereto as Exhibit C.




                                           5
     Case 1:20-cv-04973-TCB-RGV Document 1 Filed 12/08/20 Page 6 of 12




                                          15.

      This trade line was inaccurately reported. As evidenced by the enclosed

documents, the account was settled for less than full balance and must be reported

as settled with a balance of $0.00.


                                          16.

      On or about June 8, 2020, Plaintiff, via her attorney at the time, notified

Equifax directly of a dispute with completeness and accuracy of the reporting of

Plaintiff’s Seventh Avenue account. A redacted copy of this letter is attached hereto

as Exhibit D.

                                          17.

      Therefore, Plaintiff disputed the accuracy of the derogatory information

reported by Seventh Avenue to Equifax via certified mail in accordance with 15

U.S.C. § 1681i of the FCRA.


                                          18.

      In August of 2020, Plaintiff requested an updated credit report for review.

The tradeline for Plaintiff’s Seventh Avenue account remained inaccurate, as

Defendants failed to correct the inaccuracy. The relevant portion of the August 2020

credit report is attached hereto as Exhibit E.


                                           6
      Case 1:20-cv-04973-TCB-RGV Document 1 Filed 12/08/20 Page 7 of 12




                                            19.

       Equifax did not notify Seventh Avenue of the dispute by Plaintiff in

accordance with the FCRA, or alternatively did notify Seventh Avenue and Seventh

Avenue failed to properly investigate and delete the tradeline or properly update the

tradeline on Plaintiff’s credit reports.


                                            20.

       If Seventh Avenue had performed a reasonable investigation of Plaintiff’s

dispute, Plaintiff’s Seventh Avenue account would have been updated to reflect a

“settled” status with a balance of $0.00.

                                            21.

       Despite the fact that Seventh Avenue has promised through its subscriber

agreements or contracts to accurately update accounts, Seventh Avenue has

nonetheless willfully, maliciously, recklessly, wantonly, and/or negligently failed to

follow this requirement as well as the requirements set forth under the FCRA, which

has resulted in the intended consequences of this information remaining on

Plaintiff’s credit reports.




                                            7
     Case 1:20-cv-04973-TCB-RGV Document 1 Filed 12/08/20 Page 8 of 12




                                         22.

      Defendants failed to properly maintain and failed to follow reasonable

procedures to assure maximum possible accuracy of Plaintiff’s credit information

and Plaintiff’s credit report, concerning the account in question, thus violating the

FCRA. These violations occurred before, during, and after the dispute process

began with Equifax.

                                         23.

      At all times pertinent hereto, Defendants were acting by and through their

agents, servants or employees, who were acting within the scope and course of their

employment, and under the direct supervision and control of the Defendants herein.

                                         24.

      At all times pertinent hereto, the conduct of Defendants, as well as that of their

agents, servants or employees, was malicious, intentional, willful, reckless, and/or

negligent and in wanton disregard for federal law and the rights of the Plaintiff

herein.




                                          8
     Case 1:20-cv-04973-TCB-RGV Document 1 Filed 12/08/20 Page 9 of 12




                               CLAIM FOR RELIEF

                                          25.

      Plaintiff reasserts and incorporates herein by reference all facts and

allegations set forth above.


                                          26.

      Equifax is a “consumer reporting agency,” as codified at 15 U.S.C. § 1681a(f).


                                          27.

      Seventh Avenue is an entity who, regularly and in the course of business,

furnishes information to one or more consumer reporting agencies about its

transactions or experiences with any consumer and therefore constitutes a

“furnisher,” as codified at 15 U.S.C. § 1681s-2.

                                          28.

      Seventh Avenue is reporting inaccurate credit information concerning

Plaintiff to one or more credit bureaus as defined by 15 U.S.C. § 1681a of the FCRA.


                                          29.

      Plaintiff notified Defendants directly of a dispute on the account’s

completeness and accuracy, as reported.




                                          9
     Case 1:20-cv-04973-TCB-RGV Document 1 Filed 12/08/20 Page 10 of 12




                                         30.

      Seventh Avenue failed to complete an investigation of Plaintiff’s written

dispute and provide the results of an investigation to Plaintiff and the credit bureaus

within the 30-day statutory period as required by 15 U.S.C. § 1681s-2(b).


                                         31.

      Seventh Avenue failed to promptly modify the inaccurate information on

Plaintiff’s credit report in violation of 15 U.S.C. § 1681s-2(b).


                                         32.

      Equifax failed to delete information found to be inaccurate, reinserted the

information without following the FCRA, or failed to properly investigate Plaintiff’s

disputes.

                                         33.

      Equifax failed to maintain and failed to follow reasonable procedures to assure

maximum possible accuracy of Plaintiff’s credit report, concerning the account in

question, violating 15 U.S.C. § 1681e(b).




                                          10
     Case 1:20-cv-04973-TCB-RGV Document 1 Filed 12/08/20 Page 11 of 12




                                         34.

      As a result of the above violations of the FCRA, Plaintiff suffered actual

damages in one or more of the following categories: lower credit score, denial of

credit, embarrassment and emotional distress caused by the inability to obtain

financing for everyday expenses, rejection of credit card application, higher interest

rates on loan offers that would otherwise be affordable, and other damages that may

be ascertained at a later date.


                                         35.

      As a result of the above violations of the FCRA, Defendants are liable to

Plaintiff for actual damages, punitive damages, statutory damages, attorney’s fees

and costs.


     WHEREFORE, Plaintiff demands that judgment be entered against

Defendants as follows:

      (a)    That judgment be entered against Defendants for actual damages

             pursuant to 15 U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;

      (b)    That judgment be entered against Defendants for punitive damages

             pursuant to 15 U.S.C. § 1681n;




                                         11
     Case 1:20-cv-04973-TCB-RGV Document 1 Filed 12/08/20 Page 12 of 12




      (c)    That the Court award costs and reasonable attorney's fees pursuant to

             15 U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o; and

      (d)    That the Court grant such other and further relief as may be just and

             proper.

                        DEMAND FOR JURY TRIAL

      Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff

demands trial by jury in this action of all issues so triable.


                                         Respectfully Submitted,

                                         Law Offices of Robert S. Gitmeid &
                                         Associates, PLLC

                                         /s/ William Thomas Hoover
                                         William Thomas Hoover
                                         GA Bar No. 819305
                                         william.h@gitmeidlaw.com
                                         11 Broadway, Suite 960
                                         New York, NY 10004
                                         Tel: (866) 249-1137
                                         Fax: (877) 366-4747
                                         Counsel for Plaintiff




                                           12
